MEMORANDUM **
Daniel Cachay-Soriano, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008), and we grant the petition for review.
We remand to the BIA to consider whether Cachay-Soriano was targeted on account of his membership in. a particular social group consisting of family members of his brother-in-law, Pedro Benavides. See Gonzales v. Thomas, 547 U.S. 183, 186-87, 126 S.Ct. 1613, 164 L.Ed.2d 358 (2006); INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
Moreover, the BIA failed to address whether internal relocation is reasonable and it is unclear whether internal relocation is a question of fact, subject to clear error review by the BIA, or a question of law, subject to de no review by the BIA, so we remand on this issue as well. See Brezilien v. Holder, 569 F.3d 403, 413-15 (9th Cir.2009); Ventura, 537 U.S. at 16-18, 123 S.Ct. 353.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.